NATHAN, Judge.
Modern Air Transport, Inc., and GAC Corporation, defendants in the trial court, appeal a final money judgment for the plaintiff, Morten S. Beyer, pursuant to a jury verdict awarding Beyer monetary benefits as provided in an agreement he *564made with the defendants upon termination of his employment with them.
The sole and only issue raised on appeal is whether the trial court abused its discretion in not granting the defendants’ motion for new trial where the manifest weight of the evidence is contrary to the findings of the jury. We note that the point argued in the appellants’ brief was not preserved on appeal as no motion for a directed verdict was made at any time in the trial court, nor do the assignments of error challenge or designate any act of the trial judge as being error.
Notwithstanding these procedural deficiencies, we have carefully examined the entire record presented on this appeal, and we find there to be sufficient, competent evidence to support the verdict of the jury and the judgment rendered thereon. Therefore, the judgment herein appealed is affirmed on the authority of Winn-Dixie Stores, Inc. v. Sellers, Fla.App.1964, 161 So.2d 251.
Affirmed.